NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1058-17T2


A. ZACHARY YAMBA,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
______________________________

                   Argued May 13, 2019 – Decided May 29, 2019

                   Before Judges Messano and Fasciale.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of the
                   Treasury, PERS No. 2-10-244595.

                   Syrion Anthony Jack argued the cause for appellants A.
                   Zachary Yamba and Board of Trustees (Essex County
                   College, attorneys; Joy B. Tolliver, of counsel; Syrion
                   Anthony Jack, on the briefs).

                   Adam Blake Masef, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Adam Blake Masef, on
            the brief).

PER CURIAM

      A. Zachary Yamba (Yamba) appeals from a final decision by the Board of

Trustees (Board), Public Employees' Retirement Systems (PERS), denying his

request for exemption from re-enrollment in PERS. N.J.S.A. 43:15A-57.2 (the

PERS re-enrollment statute) governs this appeal, which the Board applied

correctly in its final decision. We affirm substantially for the reasons expressed

by the Board, and add the following brief remarks.

      In April 2010, Yamba retired as President of Essex County College

(ECC). From May 2010 to April 2016, he received a monthly pension of

$16,459.80. In April 2016, ECC rehired Yamba as Acting President, and that

summer, the Division of Pension and Benefits notified him that he had to re -

enroll in PERS. Yamba argued he was statutorily exempt from re-enrollment,

but the Board rejected that argument.

      On appeal, Yamba contends that the Board erroneously interpreted the

PERS re-enrollment statute. He maintains that only ECC can determine his

salary, and that the Board's decision penalizes him because he is a qualified and

experienced retiree. Yamba contends that his return to employment – as a non-


                                                                          A-1058-17T2
                                        2
teacher – filled a "critical need" position at ECC, and that he is therefore exempt

from re-enrolling in PERS.

      The PERS re-enrollment statute generally addresses pension ramifications

of reemployment.        N.J.S.A. 43:15A-57.2(a) governs cancellation of one's

retirement allowance. Except as to subsections (b), (c), and (d), section (a)

provides in part that

            if a former member of the State Employees' Retirement
            System or the retirement system, who has been granted
            a retirement allowance for any cause other than
            disability, becomes employed again in a position which
            makes him eligible to be a member of the retirement
            system, his retirement allowance and the right to any
            death benefit as a result of his former membership, shall
            be canceled until he again retires.

Subsection (b) renders these "cancellation, re-enrollment, and additional

retirement allowance provisions" inapplicable "to a former member of the

retirement system who, after having been granted a retirement allowance,

becomes employed again by . . . an employer or employers in a position or

positions for which the aggregate compensation does not exceed $15,000 per

year." Under subsection (c), there are two exceptions to the requirement that

one re-enroll in PERS:

            The cancellation, re[-]enrollment, and additional
            retirement allowance provisions of subsection a. and
            the compensation limitations of subsection b. of this

                                                                           A-1058-17T2
                                        3
              section shall not apply to a former member of the
              retirement system who, after having been granted a
              retirement allowance, becomes employed by the State
              Department of Education in a position of critical need
              as determined by the State Commissioner of Education,
              or becomes employed by a board of education in a
              position of critical need as determined by the
              superintendent of the district . . . .

Neither exception applies to Yamba. Neither the State Department of Education

nor a board of education hired him; and his position as Acting President of ECC

had not been determined to be one of "critical need" as that term is used in the

PERS re-enrollment statute.

      As to the "critical need" exemption under subsection (c), Yamba was a

community college administrator, not a teaching staff member of ECC. In 2001,

the Legislature amended the PERS re-enrollment statute "to encourage PERS

retirees to reenter public service as teaching staff members in public institutions

of higher education in this State." Sponsor's Statement to A. 988 (L. 2001, c.

253). Non-teacher staff members at colleges are not exempt from PERS re-

enrollment.    The purpose of the Legislative amendments was to "provide

significant contributions to higher education" by incentivizing retired teachers

to return to teaching positions. Ibid. Moreover, the amendment to N.J.S.A.

43:15A-57.2(c) "allows the Department of Education and school districts to

address shortages of certain qualified professional personnel through

                                                                           A-1058-17T2
                                        4
employment of [Teachers' Pension and Annuity Fund (TPAF)] and PERS

retirees without re-enrollment in their retirement systems." Sponsor's Statement

to A. 3848 (L. 2001, c. 355). Such qualified professional personnel would be

determined by the Commissioner of Education. Ibid. Thus, there is no support

for Yamba's claim that the Legislature intended all non-teaching staff to be

exempt from the PERS re-enrollment statute.

      The general effect of the PERS re-enrollment statute is that once an

individual begins receiving pension benefits – like Yamba – that person "may

not continue receiving those benefits 'while continuing in employment' in the

same position or in any other position requiring PERS membership." Stevens v.

Bd. of Trs., Pub. Emps.' Ret. Sys., 309 N.J. Super. 300, 303 (App. Div. 1998)

(quoting Vliet v. Bd. of Trs., Pub. Emps.' Ret. Sys., 156 N.J. Super. 83, 89 (App.

Div. 1978)). In Stevens, we stated that the purpose of the statute is to "prevent

professionals from manipulating the pension system by working part-time for

governmental agencies while receiving a public pension." Ibid. And the Board

guards against any such abuse. Ibid. The Board did just that.

      Affirmed.




                                                                          A-1058-17T2
                                        5